Citation Nr: 1226771	
Decision Date: 08/02/12    Archive Date: 08/10/12

DOCKET NO.  06-25 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

Entitlement to an initial rating in excess of 20 percent for dental disability, to include temporomandibular joint syndrome (TMJ).


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to December 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied entitlement to the benefit sought on appeal.  The August 2007 rating decision, in pertinent part, granted service connection for dental trauma with missing teeth and TMJ , and assigned a 20 percent rating effective August 4, 2006.  The Veteran appealed the 20 percent rating assigned and the case was certified to the Board for appellate action.

A Board hearing was held in September 2008 before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record.

When the case was last before the Board in February 2009 the Board granted an earlier effective date of July 21, 1998 for the assignment of a 20 percent rating for the service connected lumbar spine disability, denied entitlement to an earlier effective date for the grant of service connection for dental disability, to include TMJ, and remanded the issue of entitlement to a rating in excess of 20 percent for dental disability, to include TMJ.  The Board also remanded the issues of entitlement to a rating in excess of 20 percent for lumbar spine disability, and entitlement to service connection for headaches and tinnitus, each as due to dental trauma, for issuance of a statement of the case.  The Board remand indicated that these three issues should be returned to the Board for further appellate action only if the Veteran filed a timely substantive appeal.  Finally, the Board referred the issues of entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU), and entitlement to service connection for sleep apnea.

Thereafter, in a February 2012 rating decision, the RO granted service connection for headaches and tinnitus, granted entitlement to TDIU, established basic eligibility to Dependents' Educational Assistance, and granted an increased rating of 50 percent for the service-connected lumbar spine disability, effective July 27, 2011.  Also in February 2012, the RO issued a statement of the case granting a 50 percent rating for lumbar spine disability effective July 27, 2011.  As the Veteran did not perfect an appeal of this issue, it is not currently before the Board.

In March 2012, the RO also sent the Veteran a development letter pertaining to his claim for service connection for sleep apnea in March 2012; however, that claim has not yet been adjudicated by the RO.  As such, the only remaining issue currently before the Board is the issue listed on the title page of this decision.


FINDINGS OF FACT

1.  Throughout the entire initial evaluation period, the Veteran's dental disability, to include TMJ, has resulted in inter-incisal range of motion to no less than 30.6 mm. 

2.  Throughout the entire initial evaluation period, the Veteran's dental disability, to include TMJ, has been manifested by missing non-replaceable tooth number 1, missing replaceable teeth numbered 3, 6, 7, 8, 14, and 31; he has a fixed partial denture from teeth numbered 4-9 replacing teeth numbered 5-8, and a provisional fixed partial denture from teeth numbered 13-15, replacing tooth number 14; there is no evidence of loss of all upper teeth or all lower teeth, where the lost masticatory surface cannot be restored by suitable prosthesis.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 20 percent for dental trauma, to include TMJ, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1 , 4.7, 4.10, 4.21, 4.40, 4.45, 4.150, Diagnostic Code 9905, 9913 (2011). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b) ; see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In addition, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to the claim for an increased initial rating for dental disability, to include TMJ, the Veteran is challenging the initial disability rating assigned following the grant of service connection for dental trauma with missing teeth and  TMJ.  As noted above, in Dingess, the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection for dental trauma with missing teeth and TMJ was granted was legally sufficient, VA's duty to notify in this case has been satisfied. 

In any event, the duty to assist the Veteran has been satisfied in this case.  All available relevant evidence pertinent to the issues on appeal is in the claims file including private treatment records, VA treatment records, and service treatment records.  The Veteran has had the opportunity to present evidence and argument in support of his claim, and nothing reflects that he has indicated the existence of any relevant evidence that has not been obtained or requested.  In addition, the Veteran was afforded VA examinations with respect to his claim.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the June 2010 VA dental examination report is adequate.  The June 2010 examiner conducted a thorough examination, and provided the medical information addressing the rating criteria in this case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. 

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998). In this regard, the Board is satisfied as to compliance with the instructions from its February 2009 remand.  Specifically, the February 2009 Board remand instructed the RO to issue a statement of the case on the issues of entitlement to an increased rating for lumbar spine disability, and entitlement to service connection for headaches and tinnitus.  The RO was also instructed to ask the Veteran to identify all sources of treatment he has received for TMJ dating from February 2007 and obtain copies of the complete records of treatment from all sources identified.  Finally, the RO was instructed to afford the Veteran a VA examination to determine the current severity of his TMJ.  The examiner was also requested to provide an etiological  opinion regarding the likely etiology of the Veteran's headaches, tinnitus and sleep apnea.  In this regard, the Board notes that the RO issued a February 2012 rating decision granting an increased rating of 50 percent for lumbar spine disability, effective July 27, 2011, granting service connection for headaches,  and granting service connection for tinnitus.  The RO also sent the Veteran a letter in February 2009 which requested the Veteran to identify all sources of treatment he had received for his TMJ from February 2007.  Finally, the RO afforded the Veteran VA examinations in June 2010 and July 2010 for his headaches, sleep apnea, tinnitus, and TMJ.  The Veteran responded to the RO's February 2009 letter with an authorization and consent to release form indicating private treatment.  This treatment was obtained in February 2012.  The Veteran also indicated that he had never applied for Social Security Administration (SSA) disability benefits, and confirmation of that fact was received from SSA.  Additionally, in February 2012, the Veteran sent in a form indicating that he had no other information or evidence to submit, and that he wished for his case to the Board for further appellate consideration as soon as possible.  The Board finds that the RO has complied with the Board's instructions and that the above listed action and the June 2010 and July 2010 VA examination reports substantially comply with the Board's February 2009 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

LAW AND ANALYSIS

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Because the present appeal arises from an initial rating decision, which established service connection and assigned the initial disability rating, it is not the present level of disability which is of primary importance; the entire period is to be considered to ensure that consideration is given to the possibility of separate ratings for separate periods of time based on the facts found.  See Fenderson, 12 Vet. App. 119 (1999).

Evaluation of a disability includes consideration of the Veteran's ability to engage in ordinary activities, including employment, and the effect of symptoms on functional abilities.  38 C.F.R. § 4.10.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54. 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify."). 

Throughout the initial evaluation period, the Veteran's dental disability, to include TMJ, is rated as 20 percent disabling, under the criteria of 38 C.F.R. § 4.150, Diagnostic Codes 9913-9905 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen). The Board observes that Diagnostic Codes 9913 and 9905 pertain to dental and oral conditions. 

Diagnostic Code 9913 establishes a disability evaluation for tooth loss due to loss of substance of the body of the maxilla or mandible without loss of continuity.  Where the lost masticatory surface cannot be restored by a "suitable prosthesis," a maximum 40 percent disability rating is warranted for the loss of all teeth.  For the loss of all upper teeth or all lower teeth, where the lost masticatory surface cannot be restored by suitable prosthesis, a 30 percent rating is warranted.  For the loss of all upper and lower posterior or upper and lower anterior teeth, a 20 percent rating is warranted.  For the loss of all upper anterior or lower anterior teeth, or for the loss of all upper and lower teeth on one side, a 10 percent rating is warranted.  Where the loss of masticatory surface can be restored by suitable prosthesis, a noncompensable (0 percent) rating is warranted.  These ratings apply to bone loss through trauma or disease, such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, because such loss is not considered disabling.  38 C.F.R. § 4.150, Diagnostic Code 9913 (2011). 

Diagnostic Code 9905 provides for a 10 percent disability rating for range of lateral excursion from 0 to 4 mm or for inter-incisal range of 31 to 40 mm.  A rating of 20 percent is warranted for inter-incisal range of 21 to 30 mm.  A rating of 30 percent is assigned with inter-incisal range of 11 to 20 mm.  A rating of 40 percent is assigned with inter-incisal range of 0 to 10 mm.  38 C.F.R. § 4.150, Diagnostic Code 9905 (2011).

A note to Diagnostic Code 9905 states ranges for limited inter-incisal movement shall not be combined with ratings for limited lateral excursion. 

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures. It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45. 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an initial disability rating in excess of 20 percent for dental disability, to include TMJ. 

Specifically, with respect to Diagnostic Code 9913, the Board notes that a review of the evidence does not support a higher initial rating under Diagnostic Code 9913.  38 C.F.R. § 4.7.  In this regard, a March 2007 private treatment record notes that the Veteran described his TMJ as increasing in severity.  Trigeminal nerves, including maxillary and mandibular, were within normal limits.  

An April 2007 private treatment record notes that the Veteran has not been able to chew much on the left without tenderness.  Examination revealed that the Veteran deviates to the left when opening and that the left pterigoid was tender to palpation.  He was also noted to be tight on opening.  A bite wafer was prescribed, and the Veteran was instructed to wear it at night and in times of discomfort or stress.  

A May 2007 private treatment record notes the Veteran's statement that when he wears the bite wafer he can tell he is not grinding as much and his jaw feels better in the morning.

A July 2007 VA examination report notes that temporomandibular joint articulation showed that the Veteran had right lateral excursion of the mandible of 5 mm.  Left lateral excursion of the mandible was 6mm.  Vertical excursion of the mandible was 30.6 mm with onset of pain in the left temporomandibular joint.  Protrusive excursion of the mandible was 6 mm.  There was no interference with speech.  There was interference with mastication due to pain in the temporomandibular joint on the left side.  There was no displacement of the mandible on either the right or left.  Occlusion was normal.  There was no muscle injury, paralysis, or functional loss.  It was noted that the Veteran had replaceable missing teeth.  Such teeth were noted to be teeth numbered 6, 7, and 8.  It was noted that these teeth are under a bridge.  Tooth number 3 was also noted to be missing and replaceable; however, this tooth has not been replaced.  Tooth number 1 was also missing, but it was noted to be a non-replaceable tooth.  There was no loss of bone which was either replaceable or non-replaceable by prosthesis.  There was no loss of sensation involving the fifth or seventh cranial nerve.  Panoramic X-ray indicated that the head of the left mandibular condyle was flattened and anteriorly displaced in the glenoid fossa.  The head of the right mandibular condyle was noted to be elliptical in shape, and placed superiorly and anteriorly in the glenoid fossa on that side.  It was noted that teeth numbered 13 and 19 have had root canal therapy.  A fixed bridge was noted to be present from tooth number 4 through tooth number 9.  Periodontal height was determined to be essentially normal in all quadrants.  

The examiner stated that there was moderate internal pterygoid muscle pain on the right side of the face.  There was also pain upon opening of the jaw.  Moreover, there was severe pain to the left temporomandibular joint area upon palpation.  Further, there was crepitation to the temporomandibular joints upon opening.  The examiner stated that the mandible moves to the Veteran's right upon opening.  The Veteran has a fixed bridge from tooth number 4 to tooth number 9, replacing teeth numbered 6, 7, and 8, which were noted to be the teeth on which the Veteran's Class 2a dental rating is based.  The impression was TMJ disease, acute and chronic, left side, loss of teeth acquired, pain to face and jaws, irregular mandibular movements, and cicatrix of the lower lip.  The examiner commented that the Veteran has radiographic evidence of TMJ problems and that he is being treated by a private practitioner for TMJ disease and a bite opening appliance was made.  

A June 2010 VA examination report reflects that the Veteran was in an accident in 1969 which resulted in his front teeth being knocked out.  His jaw was not broken but he has been having problems since the accident.  He reported having an occlusive guard made some years ago, but it does not help that much.  Regardless, he wears it regularly.  He denied pain while talking because he does not open his mouth wide.  Chewing is uncomfortable for him.  He stated that he is a vegetarian because he has to eat soft foods.  He cannot eat anything that requires a lot of chewing.  He eats a lot of vegetables and fish; he does not eat beef, pork, candy, or anything chewy.  The Veteran reported difficulty with mastication due to pain.  He does not report locking of his jaws.  He reported constant pain and avoiding doing things that make it worse, such as yawning.  

Physical examination revealed that the Veteran is missing teeth numbered 3, 6, 7, 8, 14, and 31, which are replaceable.  He is also missing tooth number 1, which is not replaceable.  The Veteran has maximum interincisal distance of 31 mm with pain.  He has a right lateral excursion of 5.5 mm with pain and left lateral excursion of 9.5 mm with slight discomfort.  Protrusive excursion was 4 mm with pain.  The examiner stated that there has been bone loss due to the extraction of teeth.  X-rays revealed evidence of underlying treatment of teeth numbered 2, 5, and 18.  All remaining bone levels are within normal limits.  The Veteran did not report tenderness upon palpation of temporalis muscles.  There was tenderness upon palpation of masseter muscles and the right pterygoid muscles.  There has been no loss of sensation of cranial nerves V or VII.  There was no evidence of paralysis of the facial muscles or functional loss.  The Veteran has a fixed partial denture from teeth numbered 4-9 replacing teeth numbered 5, 6, 7, and 8.  He also has a provisional fixed partial denture from teeth numbered 13 to 15, replacing tooth number 14.  The diagnosis was history of TMJ, missing teeth, and pain with limited range of motion.  The degree of limitation by pain was noted to be difficult to assess because the pain was found to be subjective.  The range of motion was noted by the examiner to be similar to that found at the previous VA examination.  The examiner stated that there did not appear to be any additional functional loss.

The July 2010 VA examination report notes that the Veteran has temporomandibular joint dysfunction as a result of a motor vehicle accident where he sustained oral dental injuries and difficulty chewing on the left side as a result.  It was noted that previous examination revealed that the Veteran deviated to the left when opening and that the left pterygoid muscle area was tender to palpation.  Also, there was a tight opening.  Further noted was a May 2007 follow-up examination, which revealed that the bite wafer appeared to be improving his nocturnal grinding and improving the jaw discomfort.  Current examination revealed that the Veteran did not open his mouth wide and that chewing was uncomfortable.  He found that he could only eat soft foods comfortably and effectively.  When the Veteran opened his mouth wide, it appears that the range of motion was limited by pain but the limitation by pain was difficult to assess because the pain was only subjective.  

In order for a higher, 30 percent, rating to be assigned under Diagnostic Code 9913, loss of all upper teeth or all lower teeth, where the lost masticatory surface cannot be restored by suitable prosthesis, must be shown.  38 C.F.R. § 4.150, Diagnostic Code 9913 (2011).  Such findings are not shown in this case.  Specifically, at the July 2010 VA examination, the Veteran was noted to be missing teeth numbered 3, 6, 7, 8, 14, and 31.  These teeth were noted to be replaceable.  He is also missing tooth number 1, which is not replaceable.  He has a fixed partial denture from teeth numbered 4 through 9, which replaces teeth numbered 5, 6, 7, and 8.  He also has a provisional fixed partial denture from teeth numbered 13 through 15, replacing tooth number 14.  As such, he is not missing all upper or all lower teeth.  A higher rating under this Diagnostic Code is therefore, not available.  

To warrant a higher disability rating of 30 percent under Diagnostic Code 9905, the evidence must show inter-incisal range of 11 to 20 mm.  In this case, the evidence of record does not reveal that the Veteran's disability warrants a 30 percent disability rating or higher.  The VA examination reports do not show that the Veteran has an inter-incisal range of motion of 20 mm or less.  The most recent VA examination report does show range to 31 mm with pain, but this is not sufficient to warrant a higher disability rating.  Therefore, the Veteran does not warrant an initial disability rating in excess of 20 percent. 

Although the Veteran has presented with complaints of pain, the Board finds that the Veteran is not entitled to a higher disability rating under the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board notes that the Veteran did report pain during his range of motion testing. However, the effect of the pain in the Veteran's disability is contemplated in the currently assigned disability rating of 20 percent.  The Board observes that 38 C.F.R. § 4.40 does not require a separate rating for pain.  See Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased disability rating.  In this respect, the June 2010 VA examiner noted that the pain was subjective and there was no additional functional loss.  Therefore, the Veteran's disability does not warrant an initial disability rating in excess of 20 percent under Deluca. 

In reaching this conclusion, the Board acknowledges the Veteran's belief that he warrants a higher initial disability rating for his disability.  The Board must consider the entire evidence of record when analyzing the criteria laid out in the ratings schedule.  While the Board recognizes that the Veteran is competent to provide evidence regarding his symptomatology, such as pain, difficulty chewing, and avoidance of certain activity to minimize pain.  However, the Board finds that the VA examination reports are the most persuasive evidence addressing the Veteran's disability and whether he is entitled to a higher disability rating in accordance with the schedular criteria.  The Board finds this is so because the VA examiners completed comprehensive oral examinations of the Veteran and measured the Veteran's inter-incisal opening, as well as described his missing teeth.  Thus, the Board affords more value to the clinical findings in the VA examination reports than the Veteran's general statements requesting a higher disability rating.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet App 492 (1992); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994). 

The Board has considered whether there are any applicable alternative diagnostic codes that would be more advantageous to the Veteran.  However, there is no other appropriate diagnostic code which would provide for a higher rating in this instance.  Diagnostic Code 9900 contemplates chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible; Diagnostic Codes 9901 and 9902 address loss of the mandible; Diagnostic Codes 9903 and 9904 concern nonunion and malunion of the mandible, respectively; Diagnostic Codes 9906 and 9907 contemplate loss of the ramus; Diagnostic Codes 9908 and 9909 address loss of the condyloid process; Diagnostic Codes 9910 and 9910 concern loss of the hard palate; loss of the maxilla is addressed under Diagnostic Codes 9914 and 9915; and, Diagnostic Code 9916 concerns malunion or nonunion of the maxilla.  Although the X-rays reveal some bone loss due to the extraction of teeth, the Veteran is not shown to have any of these above listed symptoms. 

The Board has considered the benefit of the doubt doctrine; however, the preponderance of the evidence is against the assignment of an initial disability rating in excess of 20 percent for dental disability, to include TMJ.  Thus, the benefit of the doubt doctrine is not applicable and the claim is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991). 

The Board has also considered referral for extra-schedular consideration.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); Thun v. Peake, 22 Vet App 111 (2008).  With respect to the first prong in Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected dental disability, to include TMJ is inadequate.  It does not appear that the Veteran has an "exceptional or unusual" disability; he merely disagrees with the assigned evaluation for his level of impairment.  A comparison between the level of severity and symptomatology of the Veteran's symptoms with the established criteria found in the rating schedule for dental and oral disorders shows that the rating criteria reasonably describe ratings for dental and oral disorders, but the Veteran simply does not meet the criteria for the higher disability ratings.  Therefore, the Board finds that the record does not reflect that the Veteran's disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis. 

In the absence of these factors, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008). 


ORDER

An initial rating in excess of 20 percent for dental disability, to include TMJ, is denied.



____________________________________________
J.K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


